DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Pursuant to communications filed on 10/25/2019, this is a First Action Non-Final Rejection on the Merits. Claims 1-15 are currently pending in the instant application.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/25/2019 and 08/12/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the Examiner.
Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
                                   Examiner's Note
Examiner has cited particular paragraphs and/or columns / lines numbers or figures in the reference(s) as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4 and 14-15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Schick et al (US 2001/0045755 – from IDS), hereinafter “Schick”.
Regarding claim 1, Schick discloses a sheet conveying device (e.g. via a gripper system to manipulate flat workpieces - interpreted as equivalent to a “sheet” – see figs 1 and 5), comprising: 
    PNG
    media_image1.png
    383
    965
    media_image1.png
    Greyscale

  a holder (fig. 1: gripper elements 6) capable of holding a sheet (see fig. 5: grippers 6 holding flat workpiece 37), bringing the sheet into a stretched state while holding the sheet, and conveying the held sheet (e.g. beveled portion of the sheet, see [0043]); and 
a sheet state recognizer that recognizes a state of the sheet when the sheet is held in a stretched state by the holder (e.g. performed via the strain gauges as defined in par. [0047] or by monitoring systems defined in par. [0050]).


    PNG
    media_image2.png
    568
    579
    media_image2.png
    Greyscale


Regarding claim 15, Schick discloses a sheet conveying method (e.g. via a gripper system to manipulate flat workpiece 37 - interpreted as equivalent to a “sheet” – see figs 1 and 5) for conveying a sheet (flat workpiece 37) using a sheet conveying device (e.g. via gripper system 1) including a holder (grippers 6) capable of holding a sheet (37), bringing the sheet into a stretched state, and conveying the sheet (e.g. beveled portion of the sheet -[0043]), and a sheet state recognizer that recognizes a state of the sheet (see [0047, 0050]), the method comprising: 
a sheet holding step of holding the sheet (see fig. 5 showing the grippers 6 holding the flat workpiece 37); 
(see fig. 5); 
a sheet state recognition step of recognizing the state of the sheet (e.g. performed via the strain gauges as defined in par. [0047] or by monitoring systems defined in par. [0050]); and
a sheet conveying step of conveying the sheet (see [0043, 0050]).
 Regarding claim 2, Schick discloses wherein the sheet state recognizer recognizes a position of the sheet (e.g. see at least [0002, 0006 and 0009] disclosing the system determines the position of the workpiece).
Regarding claim 3, Schick discloses wherein the holder (grippers 6) conveys the sheet (flat workpiece 37) to a conveyance target position on the basis of the position of the sheet recognized by the sheet state recognizer (see at least [0007] disclosing the workpiece, despite being grasped wrong, to be transported onward, with the robot hand triggered via the values of the force sensors in such a way that the gripping error is compensated for, so that the workpiece is nevertheless joined exactly; see [0015] disclosing the workpiece with the predetermined force. The workpiece can accordingly be grasped and held all the way around – i.e. target position).
Regarding claim 4, Schick discloses wherein the sheet state recognizer recognizes, from the recognized position of the sheet (flat workpiece 37), whether or not the sheet can be conveyed to the conveyance target position by the holder (grippers 6) (see at least [0007] disclosing the workpiece, despite being grasped wrong, to be transported onward, with the robot hand triggered via the values of the force sensors in such a way that the gripping error is compensated for, so that the workpiece is nevertheless joined exactly; see [0015] disclosing the workpiece with the predetermined force. The workpiece can accordingly be grasped and held all the way around – i.e. target position).
Regarding claim 14, Schick discloses wherein the holder is configured from a robot arm (see fig. 3: via articulated arms 15 and 16 – see [0041]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5-13 are rejected under 35 U.S.C. 103 as being unpatentable over Schick in view of Hara (US 2016/0286699– from IDS).
Regarding claim 5, Schick discloses as discussed above in claim 2. Schick teaches the claimed invention, but does not expressly teach wherein the sheet is provided with a pattern, and the sheet state recognizer recognizes the position of the sheet by recognizing a position of the pattern.
However, in the same field of endeavour or analogous art, Hara teaches the claimed features implemented in a board conveyance device which conveys a printed circuit board and positions the printed circuit board at multiple locations in the board working device; multiple heads that perform work on the printed circuit board positioned at a working position - please note that the term “circuit” is being interpreted as equivalent to the claimed “sheet”. Hara goes on and further teaches wherein the sheet is (e.g. reference marks), and the sheet state recognizer (e.g. mark recognition camera 14-electronic mounting component device 2) recognizes the position of the sheet by recognizing a position of the pattern (see at least figure 2 and 8; see [0035, 0044] disclosing the image recognition device imports the captured image and reads information from reference marks 106, 107, 108, and 109 (refer to FIG. 2). The positional shifting of the reference marks 106 and the like is computed by a computing device (not illustrated) which is provided in control device 18. Next, when mark recognition camera 14 is moved, the positional shifting is corrected before the moving.). 
Therefore, it is prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Schick to include the idea of having a recognition device as taught by Hara for the benefit of recognizing the reference marks or an edge of the printed circuit board while conveying printed circuit board forward and backward in the progress direction using board conveyance device.
Regarding claim 6, Schick in view of Hara discloses as discussed above in claim 5. Schick does not expressly teach wherein the sheet is divided into a plurality of regions, and the pattern is a line that divides each of the plurality of regions. Hara further teaches wherein the sheet (e.g. circuit board) is divided into a plurality of regions, and the pattern is a line (see at least figure 2 illustrating a printed circuit board divided in plural areas 101, 102, 103; and see [0035, 0042]). See motivation to combine as set forth above in claim 5.
Regarding claim 7, Schick in view of Hara discloses as discussed above in claim 6. Schick does not expressly teach wherein a single substrate is produced from one of the plurality of divided regions in the sheet. Hara further teaches the work performed by multiple heads over the circuit board from the feeder to create individual boards to mount electronic components (see (0036-0037]). See motivation to combine as set forth above in claim 5.
Regarding claim 8, Schick discloses as discussed above in claim 1. Schick does not expressly teach wherein the sheet state recognizer recognizes a type of the sheet. Hara further teaches the component recognition camera 16 provided to determine the type of workpiece (see [0036]). See motivation to combine as set forth above in claim 5.
Regarding claim 9, Schick in view of Hara discloses as discussed above in claim 8. Schick does not expressly teach wherein the sheet is conveyed to a sheet conveyance position allocated for each type on the basis of the type of the sheet recognized by the sheet state recognizer. Hara further teaches the component recognition camera 16 provided to determine the type of workpiece and the mounting head 10 which is a work head is configured to be attachable to and detachable from component transfer 12, and it is possible to select mounting head 10 from among multiple heads which have different configurations from each other and mount the selected mounting head 10 – this feature implies that different heads can be used according to the type of work in the conveyor (see [0036]). See motivation to combine as set forth above in claim 5.
Regarding claim 10, Schick in view of Hara discloses as discussed above in claim 8. Schick does not expressly teach wherein the sheet is provided with an identifier that indicates the type of the sheet, and the sheet state recognizer recognizes the type of the sheet from the identifier. Hara further teaches the circuit boards are provided with reference marks such as 106-109 for proper recognition (see figs 10-12: black circle dots). See motivation to combine as set forth above in claim 5.
Regarding claim 11, Schick in view of Hara discloses as discussed above in claim 10. Schick does not expressly teach wherein the identifier is a mark. Hara further teaches the circuit boards are provided with reference marks such as 106-109 for proper recognition (see figs 10-12: black circle dots). See motivation to combine as set forth above in claim 5.
Regarding claim 12, Schick in view of Hara discloses as discussed above in claim 10. Schick does not expressly teach wherein the identifier is a design. Hara further teaches the circuit boards are provided with reference marks such as 106-109 with a design of a black circle dot for proper (see figs 10-12: black circle dots). See motivation to combine as set forth above in claim 5.
Regarding claim 13, Schick discloses as discussed above in claim 1. Schick does not expressly teach wherein the sheet state recognizer has an imaging unit that captures an image of the sheet, and the sheet state recognizer recognizes the state of the sheet from the image captured by the imaging unit. Hara further teaches the component recognition camera 16, the mark recognition camera 14 (see [0039, 0040]). See motivation to combine as set forth above in claim 5.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
1. – US 4,662,925 to Thimons et al, which is directed to an apparatus for heating and shaping sheets of materials such as glass, includes a furnace 20 through which sheets of glass are conveyed while being heated to the glass deformation temperature. It should be appreciated that although in the preferred embodiment, the sheet material is glass, the invention is not limited to glass and can be used with other heat softenable, deformable materials. A cooling station generally indicated at 22 for cooling the curved sheets of glass and an unloading station (not shown) is located beyond the cooling station 22 to the right of the furnace 20 as shown in FIGS. 1 and 2. A shaping station 24 is disposed between the furnace 20 and 
2. – US 9,850,085 to Turke et al, which is directed to a sheet numbering process involving feeding of individual sheets (S) in succession, which individual sheets (S) each carry a plurality of imprints (P) that are arranged in a matrix of rows and columns, and providing unique serial numbers to multiple ones of the plurality of imprints (P) carried by the individual sheets (S). The sheet numbering process comprises numbering of at least some of the individual sheets (S), wherein numbering of the individual sheets (S) is selectively commutable between a first numbering scheme (N1) and at least a second numbering scheme (N2; N2′; N*), different from the first numbering scheme (N1), without interruption of the numbering process. The first numbering scheme (N1) involves providing all imprints (P) of a first subset (S.sup.0) of individual sheets (S) with a unique serial number (SN1) of the first numbering scheme (N1). The second numbering scheme (N2; N2′; N*) involves providing all or part of the imprints (P) of a second subset (S′; S*) of individual sheets (S) with a unique serial number (SN2; SN2′; SN*) of the second numbering scheme (N2; N2′; N*). The first subset (S.sup.0) of individual sheets (S) and the 
3. – US 6,508,172 to Kusaka, which is directed to a sheet-like object identification method, a printing quality of each image of a sheet printed with a plurality of images is inspected. A sheet-like object in a printing state wherein all printed images are defective and a sheet-like object in a printing state wherein printed images mixedly include non-defective and defective printed images are identified on the basis of an inspection result. Different identification information are imparted to the sheet-like object in the printing state wherein all the images are defective and the printed sheet-like object in the printing state mixedly including non-defective and defective images on the basis of identification results. A sheet-like object identification apparatus is also disclosed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jaime Figueroa whose telephone number is (571)270-7620.  The examiner can normally be reached on Monday-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey A. Burke can be reached on 5712703844.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JAIME FIGUEROA/ Primary Examiner, Art Unit 3664-B